DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received  04/09/2021.                     .
2.	Claims 1 – 20 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt.
Domestic benefit has been claim with regards to US application 16/138, 063 dated 09/21/2018 now patent 11,006,441 which claims benefit to  U.S. Provisional Patent Application Serial No. 62/562,095 filed on September 22, 2017. 
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 04/09/2021  has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
1. 	 The information disclosure statement filed on 06/09/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 04/09/2021 are acceptable for examination purposes.
Claim objection(s)
1.  	Regarding claims  3 – 4 and 13 - 14, an objection is made to the use of the word "if". This word constitutes optional language that does not further limit this claim. Specifically, it is not known whether the limitations following this word are necessary or optional.
2.	Claim 1 recites “ …an active downlink bandwidth part of a cell.., in the fourth line. However it is well known in the art, the UE always operates on an active UL and DL bandwidth parts by default. Hence when the UE in the 4th line of the claim 1 transmits information with regards to an active DL BWP of the cell, is it the information of the default/active  DL BWP being transmitted that the UE was communicate with the network in the first place or is it information of a new active  DL BWP being transmitted  when a beam failure recovery is initiated in the second line of claim 1?. Appropriate clarification to claim 1 is necessary . The above reasoning is also applicable  to claim 11. Claims 2 – 10 and 12 – 20 are objected to by virtue of their dependency on an objected based claim. 
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11, 006, 441 . Although the claims at issue are not identical, they are not patentably distinct from each other. Please see table below for claim analysis. 
PATENT: 11,006,441
17/226, 206
1. A method for a UE (User Equipment), comprising: 

receiving, from a network node, a configuration for configuring multiple uplink bandwidth parts (BWP) and multiple downlink BWPs on a cell, wherein each BWP of the multiple uplink BWPs and the multiple downlink BWPs is associated with a specific numerology; 

detecting a beam failure on the cell when a first uplink BWP of the multiple uplink BWPs and a first downlink BWP of the multiple downlink BWPs are active; in response to detecting the beam failure, transmitting, to the network node, a beam failure recovery (BFR) request on the first uplink BWP, wherein the transmitting comprises indicating, to the network node, information of an active downlink BWP of the cell;
 and receiving, from the network node, a response to the BFR request on a specific downlink BWP of the multiple downlink BWPs, wherein the specific downlink BWP is associated with the first uplink BWP and the specific downlink BWP is the active downlink BWP of the cell when receiving the response to the BFR request.
1. A method for a UE (User Equipment), comprising:

 


…wherein each BWP of the first uplink BWP and the active downlink BWP is associated with a specific numerology;…









transmitting, to a network node, a beam failure recovery (BFR) request on a first uplink bandwidth part (BWP), wherein the transmitting comprises indicating, to the network node, information of an active downlink BWP of a cell, …
and receiving, from the network node, a response to the BFR request on a specific downlink BWP, wherein the specific downlink BWP is associated with the first uplink BWP and the specific downlink BWP is the active downlink BWP of the cell when receiving the response to the BFR request.
2. The method of claim 1, further comprising: in response to detecting the beam failure and before transmitting the BFR request, identifying a new candidate beam based on downlink reference signals received on the cell.
4. The method of claim 2, further comprising: in response to detecting the beam failure, at least one of: before transmitting the BFR request, identifying a new candidate beam based on downlink reference signals received on the cell;

 or changing the active downlink BWP of the cell from a first downlink BWP to a second downlink BWP if the first downlink BWP is not associated with the first uplink BWP.
3. The method of claim 1, wherein the specific downlink BWP is the first downlink BWP if the first downlink BWP is associated with the first uplink BWP, and the specific downlink BWP is a second downlink BWP if the first downlink BWP is not associated with the first uplink BWP.

3. The method of claim 1, wherein the specific downlink BWP is a first downlink BWP if the first downlink BWP is associated with the first uplink BWP, and the specific downlink BWP is a second downlink BWP if the first downlink BWP is not associated with the first uplink BWP.  

	





4. The method of claim 1, further comprising: in response to detecting the beam failure, changing the active downlink BWP of the cell from the first downlink BWP to a second downlink BWP if the first downlink BWP is not associated with the first uplink BWP.

4. The method of claim 2, further comprising: in response to detecting the beam failure, at least one of: before transmitting the BFR request, identifying a new candidate beam based on downlink reference signals received on the cell; 


or changing the active downlink BWP of the cell from a first downlink BWP to a second downlink BWP if the first downlink BWP is not associated with the first uplink BWP.
5. The method of claim 1, wherein the association of the specific downlink BWP with the first uplink BWP is: shared between the network node and the UE before detecting the beam failure; and at least one of defined in a specification or configured by the network node.

5. The method of claim 1, wherein the association of the specific downlink BWP with the first uplink BWP is: at least one of defined in a specification or configured by the network node.
6. The method of claim 1, wherein the information of the active downlink BWP is derived based on the transmitting the BFR request on the first uplink BWP and the association of the specific downlink BWP with the first uplink BWP.

6. The method of claim 1, wherein the information of the active downlink BWP is derived based on the transmitting the BFR request on the first uplink BWP and the association of the specific downlink BWP with the first uplink BWP.
7. The method of claim 1, wherein in response to detecting the beam failure, the UE does not change an active uplink BWP from the first uplink BWP to a second uplink BWP of the multiple uplink BWPs.

7. The method of claim 2, wherein in response to detecting the beam failure, the UE does not change an active uplink BWP from a first uplink BWP to a second uplink BWP.
8. The method of claim 1, further comprising: before transmitting the BFR request, changing the active downlink BWP of the cell.

8. The method of claim 1, further comprising: before transmitting the BFR request, changing the active downlink BWP of the cell.  

9. The method of claim 1, wherein the beam failure is detected based on quality of beam.

9. The method of claim 2, wherein the beam failure is detected based on quality of beam.  

10. The method of claim 1, wherein the BFR request is transmitted on Physical Random Access Channel (PRACH) of the cell.

10. The method of claim 1, wherein the BFR request is transmitted on Physical Random Access Channel (PRACH) of the cell.  

11. A User Equipment (UE), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: 
receive, from a network node, a configuration for configuring multiple uplink bandwidth parts (BWP) and multiple downlink BWPs on a cell, wherein each BWP of the multiple uplink BWPs and the multiple downlink BWPs is associated with a specific numerology; detect a beam failure on the cell when a first uplink BWP of the multiple uplink BWPs and a first downlink BWP of the multiple downlink BWPs are active; in response to detecting the beam failure, transmit, to the network node, a beam failure recovery (BFR) request on the first uplink BWP, wherein the transmitting comprises indicating, to the network node, information of an active downlink BWP of the cell; 

and receive, from the network node, a response to the BFR request on a specific downlink BWP of the multiple downlink BWPs, wherein the specific downlink BWP is associated with the first uplink BWP and the specific downlink BWP is the active downlink BWP of the cell when receiving the response to the BFR request.

11. A User Equipment (UE), comprising:
a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: 




… wherein each BWP of the first uplink BWP and the active downlink BWP is associated with a specific numerology;





transmit, to a network node, a beam failure recovery (BFR) request on a first uplink bandwidth part (BWP), wherein the transmitting comprises indicating, to the network node, information of an active downlink BWP of a cell, …


and receive, from the network node, a response to the BFR request on a specific downlink BWP, wherein the specific downlink BWP is associated with the first uplink BWP and the specific downlink BWP is the active downlink BWP of the cell when receiving the response to the BFR request.  

12. The UE of claim 11, wherein the processor is further configured to execute the program code stored in the memory to: in response to detecting the beam failure and before transmitting the BFR request, identify a new candidate beam based on downlink reference signals received on the cell.

14. The UE of claim 12, wherein the processor is further configured to execute the program code stored in the memory to: in response to detecting the beam failure, at least one of: before transmitting the BFR request, identify a new candidate beam based on downlink reference signals received on the cell; 


or change the active downlink BWP of the cell from a first downlink BWP to a second downlink BWP if the first downlink BWP is not associated with the first uplink BWP.
13. The UE of claim 11, wherein the specific downlink BWP is the first downlink BWP if the first downlink BWP is associated with the first uplink BWP, and the specific downlink BWP is a second downlink BWP if the first downlink BWP is not associated with the first uplink BWP.

13. The UE of claim 11, wherein the specific downlink BWP is a first downlink BWP if the first downlink BWP is associated with the first uplink BWP, and the specific downlink BWP is a second downlink BWP if the first downlink BWP is not associated with the first uplink BWP.  

14. The UE of claim 11, wherein the processor is further configured to execute the program code stored in the memory to: in response to detecting the beam failure,



 change the active downlink BWP of the cell from the first downlink BWP to a second downlink BWP if the first downlink BWP is not associated with the first uplink BWP.

14. The UE of claim 12, wherein the processor is further configured to execute the program code stored in the memory to: in response to detecting the beam failure, at least one of: before transmitting the BFR request, identify a new candidate beam based on downlink reference signals received on the cell; 

or change the active downlink BWP of the cell from a first downlink BWP to a second downlink BWP if the first downlink BWP is not associated with the first uplink BWP.
15. The UE of claim 11, wherein the association of the specific downlink BWP with the first uplink BWP is: shared between the network node and the UE before detecting the beam failure; and at least one of defined in a specification or configured by the network node.

15. The UE of claim 11, wherein the association of the specific downlink BWP with the first uplink BWP is: at least one of defined in a specification or configured by the network node.  

16. The UE of claim 11, wherein the information of the active downlink BWP is derived based on the transmitting the BFR request on the first uplink BWP and the association of the specific downlink BWP with the first uplink BWP.

16. The UE of claim 11, wherein the information of the active downlink BWP is derived based on the transmitting the BFR request on the first uplink BWP and the association of the specific downlink BWP with the first uplink BWP.  

17. The UE of claim 11, wherein in response to detecting the beam failure, the UE does not change an active uplink BWP from the first uplink BWP to a second uplink BWP of the multiple uplink BWPs.


17. The UE of claim 12, wherein in response to detecting the beam failure, the UE does not change an active uplink BWP from a first uplink BWP to a second uplink BWP.  
18. The UE of claim 11, wherein the processor is further configured to execute the program code stored in the memory to: before transmitting the BFR request, change the active downlink BWP of the cell.

18. The UE of claim 11, wherein the processor is further configured to execute the program code stored in the memory to: before transmitting the BFR request, change the active downlink BWP of the cell.  

19. The UE of claim 11, wherein the beam failure is detected based on quality of beam.

19. The UE of claim 12, wherein the beam failure is detected based on quality of beam.  

20.  The UE of claim 11, wherein the BFR request is transmitted on Physical Random Access Channel (PRACH) of the cell.

20. The UE of claim 11, wherein the BFR request is transmitted on Physical Random Access Channel (PRACH) of the cell  
 
  



2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	A.	AT&T ( R1-1712713, “mechanism to recover from beam failure”, 21st – 25th of August 2017), see section 2, and figure 1. Although a CORESET can represents a bandwidth part, multiple beams are associated with a particular CORESET and a failed BLP will initiated a new candidate beam in the same CORESET and not towards another BWP/CORESET.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463